Citation Nr: 0203199	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder (including emphysema).  

2.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroenteritis).  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hepatitis.  

5.  Entitlement to service connection for residuals of a 
right elbow laceration and right hip, shoulder, and back 
abrasions.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1975 
to February 1978.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic pulmonary disorder (including emphysema) is not 
shown to have been present in service or for many years 
thereafter.  

2.  A chronic gastrointestinal disorder (including 
gastroenteritis) is not shown to have been present in service 
or for many years thereafter.  

3.  Sleep apnea is not shown to have been present in service 
or for many years thereafter.  

4.  Hepatitis C is not shown to have been present in service 
or for many years thereafter.  

5.  The appellant is not service connected for any disease or 
disorder.  

6.  A right elbow laceration and right hip, shoulder, and 
back abrasions in service are shown to have resolved without 
residuals.  


CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder, including emphysema, was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(d) (2001).  

2.  A chronic gastrointestinal disorder, including 
gastroenteritis, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(b) & (d) (2001).  

3.  Sleep apnea was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  

4.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  

5.  Residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(b) & (d) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has a pulmonary disorder, a 
gastrointestinal disorder, sleep apnea, hepatitis C, and 
residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions, and that each disorder is 
related to his period of active military service.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim.  Additionally, the Statements of 
the Case, issued in December 1999, January 2000, and August 
2001, along with the May 2000 Supplemental Statement of the 
Case, informed him of what evidence was needed to demonstrate 
that he had a chronic pulmonary disorder, a chronic 
gastrointestinal disorder, sleep apnea, hepatitis C, and 
residuals of a right elbow laceration and right hip, 
shoulder, and back abrasions that were related to service.  
He was provided ample opportunity and time to submit 
evidence.  The Board notes that the appellant presented 
testimony at a November 2001 personal hearing.  Therefore, 
the Board concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

I.  A Pulmonary Disorder

At his November 2001 Travel Board hearing, the appellant 
testified that he began experiencing breathing problems in 
service and was diagnosed with non-active emphysema.  

Service medical records show no complaints or findings of any 
pulmonary disorder.  A June 1976 chest X-ray did not reveal 
any active disease.  At his December 1977 separation 
examination, the appellant had no complaint of pulmonary 
disability and indicated on a report of medical history that 
he had no pulmonary problems.  The report of a chest X-ray at 
the separation examination noted that there were no 
significant abnormalities.  

Postservice medical evidence reveals that the appellant began 
complaining of pulmonary problems in the mid 1990's.  A 
November 1997 VA outpatient record listing a diagnosis of 
chronic obstructive pulmonary emphysema, and a July 1998 VA 
outpatient record indicating a diagnosis of chronic 
obstructive pulmonary disease.  

The medical evidence fails to demonstrate that a chronic 
pulmonary disorder was present in service.  Rather, the 
evidence establishes that the initial manifestation of a 
chronic pulmonary disorder was many years after service.  
Additionally, there is no competent medical evidence of 
record that provides a link of the appellant's current 
pulmonary disability to his period of military service.  
Therefore, the Board is unable to identify a basis to grant 
service connection for a chronic pulmonary disorder, 
including emphysema.  

II.  A Gastrointestinal Disorder

At the November 2001 hearing, the appellant stated that his 
gastrointestinal problems began in service ('75 or '76), for 
which he initially received medications to treat the problem.  
He explained that he subsequently took Rolaids, Tums, etc, 
because his father, an former medic, had impressed upon him 
to not seek medical attention for little things.  

Service medical records show that the appellant was seen in 
June 1977 with a complaint of having experienced diarrhea for 
two days; an assessment of gastroenteritis was reported.  
There was no subsequent complaint or finding of 
gastrointestinal problems in service, and the appellant 
indicated on the report of medical history at the December 
1977 separation examination that he had no stomach, liver, or 
intestinal problems.  

A July 1998 VA outpatient record indicated that the appellant 
had gastrointestinal reflux disease which was improved with 
medication.  

The medical evidence does not demonstrate that the appellant 
had more than a single acute gastrointestinal episode in 
service.  The evidence shows that the initial manifestation 
of a chronic gastrointestinal disorder was many years after 
service.  There is no competent medical evidence of record 
that provides a link of the appellant's current 
gastrointestinal disability to his period of military 
service.  Hence, the Board finds that service connection is 
not warranted for a chronic gastrointestinal disorder, 
including gastroenteritis.  

III.  Sleep Apnea

The appellant testified at the November 2001 hearing that he 
has sleep apnea and that his emphysema and/or hepatitis C 
could be contributing factors thereto.  

Service medical records show no complaint or finding of any 
sleep disturbance disorder.  At the December 1977 separation 
examination, the appellant reported by way of medical history 
that he had no trouble sleeping.  

Postservice medical records show that the appellant began 
receiving treatment for obstructive sleep apnea in the 
1990's.  

The medical evidence does not show that a sleep disorder was 
present in service, or that obstructive sleep apnea was 
manifested until many years after service.  There is no 
competent medical evidence that provides a link of the 
appellant's current sleep apnea to his period of military 
service.  The appellant is not service connected for any 
disease or disorder.  Thus, the Board finds that service 
connection is not warranted for sleep apnea, either on a 
direct basis or on a secondary basis.  

IV.  Hepatitis C

On his June 2000 claim (VA Form 21-4138), the appellant 
claimed that the service medical records indicated abnormal 
blood findings, and that the areas where he was stationed 
during service had been conducive to hepatitis because of the 
lack of sanitation when inoculations were given.  He went on 
to assert that medical theory held that the onset of 
hepatitis C might not be recognized because the symptoms 
might not be severe enough to require medical attention, and 
that chronic liver damage is not manifested for many years.  
He further hypothesized that because his hepatitis was not 
contracted as a result of any other means, it had to have 
been contracted in service.  At the November 20001 hearing, 
the appellant indicated that he had been around a great deal 
of blood in Korea and had tried acupuncture on one occasion 
while there.  

Service medical records do not show any complaint or findings 
of liver disease, including hepatitis C.  The appellant 
indicated on the report of medical history at the December 
1977 separation examination that he had no stomach, liver, or 
intestinal problems.  

The postservice medical records show that the appellant was 
diagnosed with hepatitis C in June 1995.  A biopsy one month 
later indicated the presence of hepatitis C.  A July 2000 
private hospitalization record includes a diagnosis of 
chronic hepatitis C with resultant cirrhosis.  

The medical evidence does not demonstrate that hepatitis C 
was present during the appellant's period of military 
service, or for many years following service.  Nor is there 
competent medical evidence that provides a link of the 
appellant's current hepatitis C to his period of military 
service, the Board finds that service connection is not 
warranted for hepatitis C.  

V. Residuals of a Right Elbow Laceration and 
           Right Hip, Shoulder, and Back Abrasions

The appellant testified at his November 2001 hearing that he 
experiences stiffness and pain in his right elbow, right hip, 
shoulder, and back as a result of injuries he sustained to 
those areas in a motorcycle accident during military service.  

Service medical record show that the appellant was involved 
in a motorcycle accident in July 1975, and suffered a 
laceration of the right elbow and abrasions of the right hip, 
shoulder, and back.  Subsequently dated service medical 
records show no further complaint or treatment related to the 
injuries sustained in the July 1975 motorcycle accident.  At 
his December 1977 separation examination, the appellant 
indicated by way of medical history that he had neither 
elbow, shoulder, or back problems nor skin problems.  

The postservice medical evidence does not reveal complaints 
or treatment for any residuals of the inservice laceration of 
the right elbow or abrasions of the right hip, shoulder, and 
back.  

Because the appellant is not shown to have chronic residuals 
of the right elbow laceration and right hip, shoulder, and 
back abrasions sustained in service, and because there is no 
competent medical evidence that identifies any residuals of 
the right elbow laceration and right hip, shoulder, and back 
abrasions, the Board finds that service connection is not 
warranted for residuals of a right elbow laceration and right 
hip, shoulder, and back abrasions.  


ORDER

Service connection is denied for a pulmonary disorder 
(including emphysema), a gastrointestinal disorder (including 
gastroenteritis), sleep apnea, hepatitis C, and residuals of 
a right elbow laceration and right hip, shoulder, and back 
abrasions.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

